DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “ 25PA3865-0a means configured to be connected to a user equipment…a means configured to align the element of the query patent with element of a similar patent obtained through the search and calculate a matching rate of the element of the similar patent to the elements of the query patent…a means configured to determine whether element is unmatched between the element of the query patent and the element of the similar patent and extract an unmatched element…a means configured to determine whether an additional search is necessary and transmit a paraphrase input user interface (UI)… and a means configured to receive the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Henry et (US 2009/0228777).
Henry teaches 
1. A method of searching for a patent similar to a query patent on the basis of element alignment, the method comprising: extracting element from an input query patent, extracting search word for a similar patent search from the extracted element, and searching for a similar patent ([0367] - In step 4730, the claim text may be parsed to determine the relevant key words for use in a term search. For example, the NLP method (described herein) may be used to determine the noun phrases of the claim to extract claim elements); aligning the element of the query patent with element of a similar patent obtained through the search and calculating a ([0371] - FIG. 48 is a method of creating combinations of search results related to search terms, where method 4800 replaces the steps 4740 and 4750 of FIG. 47. In general, the "102" references may be found, as well as potential "35 U.S.C. .sctn. 103" references); determining whether any element is unmatched between the element of the query patent and the element of the similar patent and extracting an unmatched element ([0371] - The method then allows for determining and ranking the best references, even if all search terms were not found in a single reference.); determining whether an additional search is necessary and allowing a user to input a paraphrase suitable to additionally search for the unmatched element when an additional search is necessary ([0168] - Secondary document analysis block 180 takes tokens/chunks from the information and processes it in light of the secondary information obtained in input secondary information block 170. For example, where a claim term is not included in a dictionary, a warning may be generated that indicates that the claim term is not a "common" word. Moreover, if the claim term is not used in the specification, a warning may be generated that indicates that the word may require further use or definition. An example may be a claim that includes "a hose sealingly connected to a fitting"); and receiving the paraphrase input by the user, replacing the unmatched element with the received paraphrase, and returning to the searching for a similar patent using the paraphrase used for replacement ([0168] - may allow the user to add a sentence or paragraph explaining the broad meaning of "sealingly" if so desired rather than relying on an unknown person's interpretation of "sealingly" in light of "to seal").

2. The method of claim 1, wherein the element is selected from a group of structural element and functional element of a patent ([0399] - step 5140, the relevancy may be determined by using NLP methods that may provide for information about how the search terms are used in relation to each other. In one example, the search terms may be a modifier of the other (e.g., as an adjective to a noun).

3. The method of claim 1, wherein the aligning the element of the query patent with the element of the similar patent comprises extracting element from the retrieved similar patent (Fig 48, 4820 Determine 102/103 references).

4. The method of claim 1, wherein the calculating of the matching rate comprises calculating the number of element of each similar patent matching the element of the query patent ([0396] - In step 5110, in general, the relevancy of a document or document section may be determined based on the distance between the search terms within the document. The distance may be determined by the linear distance within the document. Alternatively, the relevancy may be determined base on whether the search terms are included in the same document section or sub-section).

5. The method of claim 1, wherein the calculating of the matching rate comprises calculating the number of element of all similar patents matching the element of the query patent(Fig 48, 4820 Determine 102/103 references).

6. The method of claim 1, wherein the calculating of the matching rate is performed on a similar patent having an element matching rate of a predetermined level or higher with respect to the query patent (Fig 48, 4820 Determine 102/103 references)..

7. The method of claim 1, wherein the determining of whether an additional search is necessary is performed using the element matching rate and unmatched elements ([0168] - Secondary document analysis block 180 takes tokens/chunks from the information and processes it in light of the secondary information obtained in input secondary information block 170. For example, where a claim term is not included in a dictionary, a warning may be generated that indicates that the claim term is not a "common" word. Moreover, if the claim term is not used in the specification, a warning may be generated that indicates that the word may require further use or definition. An example may be a claim that includes "a hose sealingly connected to a fitting").

8. The method of claim 1, wherein the allowing the user to input the paraphrase comprising outputting a paraphrase input user interface (UI) ([0168] - may allow the user to add a sentence or paragraph explaining the broad meaning of "sealingly" if so desired rather than relying on an unknown person's interpretation of "sealingly" in light of "to seal").

9. The method of claim 1, wherein the extracting of the search word and the searching for the similar patent additionally comprises a search word normalization operation of changing search word to a representative word between the extracting of the search word and the searching for the similar patent (Figure 1, 120 Normalize Information).

10. The method of claim 9, further comprising: determining whether a valid additional search has been performed using the paraphrase input in the allowing the user to input the ([0168] - Secondary document analysis block 180 takes tokens/chunks from the information and processes it in light of the secondary information obtained in input secondary information block 170. For example, where a claim term is not included in a dictionary, a warning may be generated that indicates that the claim term is not a "common" word. Moreover, if the claim term is not used in the specification, a warning may be generated that indicates that the word may require further use or definition. An example may be a claim that includes "a hose sealingly connected to a fitting"); and registering the input paraphrase in a paraphrase dictionary when it is determined that a valid additional search has been performed ([0168] - may allow the user to add a sentence or paragraph explaining the broad meaning of "sealingly" if so desired rather than relying on an unknown person's interpretation of "sealingly" in light of "to seal").

11. The method of claim 10, further comprising: updating a normalization dictionary when new data is inserted into the paraphrase dictionary or a data update occurs in the paraphrase dictionary (Figure 1A, 120-180 Secondary Information); and updating a search index database (DB) when the normalization dictionary is updated (Figure 1A Report Generation).

12. The method of claim 9, further comprising: determining whether a valid additional search has been performed using the paraphrase input in the allowing the user to input the paraphrase and whether matching has been additionally performed on the unmatched element using the paraphrase([0168] - Secondary document analysis block 180 takes tokens/chunks from the information and processes it in light of the secondary information obtained in input secondary information block 170. For example, where a claim term is not included in a dictionary, a warning may be generated that indicates that the claim term is not a "common" word. Moreover, if the claim term is not used in the specification, a warning may be generated that indicates that the word may require further use or definition. An example may be a claim that includes "a hose sealingly connected to a fitting"); and displaying the unmatched element when it is determined that a valid additional search has not been performed and matching has not been additionally performed on the unmatched element([0168] - may allow the user to add a sentence or paragraph explaining the broad meaning of "sealingly" if so desired rather than relying on an unknown person's interpretation of "sealingly" in light of "to seal")...
Claims 13-14 and 16-18 are rejected using similar reasoning seen in the rejections of claims 1-2 and 10-12 due to reciting similar limitations but directed towards an apparatus 

15. The apparatus of claim 13, further comprising a search word normalization means configured to change the search word to representative word before the means of searching for a similar patent searches for a similar patent (Figure 1, 120 Normalize Information).

19. The apparatus of claim 13, wherein the paraphrase input UI further comprises an alignment information display section configured to show alignment results([0168] - may allow the user to add a sentence or paragraph explaining the broad meaning of "sealingly" if so desired rather than relying on an unknown person's interpretation of "sealingly" in light of "to seal")..

([0168] - may allow the user to add a sentence or paragraph explaining the broad meaning of "sealingly" if so desired rather than relying on an unknown person's interpretation of "sealingly" in light of "to seal").


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521.  The examiner can normally be reached on M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166